 

Exhibit 10.1

 

DATED                         2nd March                                    2008

 

 

 

 

 

 

 

 

(1)  NORTH AMERICAN INTERNATIONAL HOLDING CORPORATION

 

(2)  NA (UK) LIMITED PARTNERSHIP

 

(3) NA (UK) GP LIMITED

 

(4) PICOT LIMITED

 

and

 

(5)  IRVING HOLDINGS LIMITED

 

 

 

 

 

____________________________________

 

 

SHARE PURCHASE AGREEMENT

 

____________________________________

 

 

 

 

--------------------------------------------------------------------------------


 

CONTENTS

 

1.

INTERPRETATION

1

2.

CONDITIONS

5

3.

SALE AND PURCHASE

6

4.

PURCHASE PRICE

7

5.

PRE-COMPLETION SELLERS’ UNDERTAKINGS

7

6.

BUYERS’ UNDERTAKING TO PROVIDE FUNDING

7

7.

LETTERS OF CREDIT

7

8.

COMPLETION

8

9.

WARRANTIES

9

10.

LIMITATIONS ON CLAIMS

9

11.

NO RECISSION

10

12.

PROTECTIVE COVENANTS POST CLOSING

10

13.

GUARANTEES, INDEMNITIES AND OTHER THIRD PARTY ASSURANCES

12

14.

INFORMATION, RECORDS AND ASSISTANCE AFTER COMPLETION

14

15.

CHANGES OF NAME

15

16.

ANNOUNCEMENTS

16

17.

CONFIDENTIALITY

16

18.

FURTHER ASSURANCE

18

19.

ASSIGNMENT

18

20.

CONFLICTS WITH OTHER ARRANGEMENTS

19

21.

BASIS OF LIABILITY

19

22.

WHOLE AGREEMENT

19

23.

VARIATION AND WAIVER

20

24.

COSTS

20

25.

NOTICE

20

26.

SEVERANCE

22

27.

AGREEMENT SURVIVES COMPLETION

22

28.

THIRD PARTY RIGHTS

22

29.

SUCCESSORS

22

30.

COUNTERPARTS

22

31.

GOVERNING LAW AND JURISDICTION

22

 

 

Schedule 1 —

Part A: Shares/Target Companies

24

 

Part B: Particulars of the Companies

25

Schedule 2 —

Completion

43

Schedule 3 —

Warranties

46

Schedule 4 —

Third Party Assurances

47

Schedule 5 —

Steps to Clear Down Inter Company Loans

48

Schedule 6 —

Conduct of Target Pre-Completion

49

Schedule 7 —

Software Licences

52

Schedule 8 —

Licensees of Trade Mark Licenses

53

Schedule 9 —

Properties to be secured by Buyer Security

64

 

 

 

Agreed Form Documents

 

 

--------------------------------------------------------------------------------


 

·                  ARA

·                  northAmerican Trade Mark Licence

·                  Trade Mark Licence

·                  Promove Licence

·                  Transitional Services Agreement

·                  Buyer Security  (English and Scottish forms)

·                  Waiver of rights to terminate existing Authorised
Representative Agreements

·                  Letters of Resignation of directors and secretary

·                  Joint Notice to Suppliers, Customers of Target

·                  Board minutes of Target Companies

·                  Deed of release of charge over Target Companies

·                  Letter re NAVL Loan

·                  Deed of Assignment

·                  Network Management Agreement

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT dated          2nd March                      2008

 

is made between:

 

PARTIES

 

(1)                                  NORTH AMERICAN INTERNATIONAL HOLDING
CORPORATION a company incorporated in Delaware and whose registered office is
care of Centerville Road, Suite 400, Wilmington, Delaware 19808 USA and whose
principal place of business is 5001 US Highway 30 West, Fort Wayne, Indiana
46818;

 

(2)                                  NA (UK) LIMITED PARTNERSHIP care of
Centreville Road, Suite 400, Wilmington, Delaware 19808;

 

(3)                                  NA (UK) GP LIMITED of Heritage House, 345
Southbury Road, Enfield, Middlesex, EN1 1UP;

 

(each a “Seller” and together “the Sellers”)

 

(4)                                  PICOT LIMITED, a company incorporated in
Jersey with registration number 99869 and registered address Rathbone House, 15
Esplanade, St Helier, Jersey JE1 1RB; and

 

(5)                                  IRVING HOLDINGS LIMITED, a company
incorporated in Jersey with registration number 99871 and registered address
Rathbone House, 15 Esplanade, St Helier, Jersey JE1 1RB;

 

(each a “Buyer” and together “the Buyers”).

 

RECITALS

 

The Seller has agreed to sell and the Buyers have agreed to buy the Sale Shares
subject to the terms and conditions of this agreement.

 

WHEREBY IT IS AGREED as follows:

 

1.                                       INTERPRETATION

 

1.1                                 The definitions and rules of interpretation
in this clause apply in this agreement.

 

“Allied Pickfords Licences” means the 4 Licences in the agreed form between
(1) SIRVA (Asia) Pte Limited and (2) SIRVA UK Limited, (1) SIRVA Group (NZ)
Limited and (2) SIRVA UK Limited and (1) SIRVA UK Limited and (2) SIRVA Pty
Limited and (1) SIRVA UK Limited and (2) SIRVA Group (NZ) Limited;

 

“ARA” means the authorised representative agreement in the agreed form and made
between (1) Allied Van Lines, Inc., (2) SIRVA UK Limited and (3) TEAM
Relocations Limited;

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York;

 

“Business Day” means a day (other than a Saturday, Sunday or public holiday)
when banks in the City of London are open for business;

 

 

1

--------------------------------------------------------------------------------


 

“Buyer’s Solicitors” means Bird & Bird of 15 Fetter Lane, London EC4A 1JP;

 

“Buyers’ Group” means either of the Buyers, their subsidiaries, any holding
companies and every subsidiary of each such holding company from time to time
and Amertranseuro International Holdings Limited and its subsidiaries from time
to time;

 

“Buyer Security” has the meaning set out in clause 6;

 

“Claim” has the meaning set out in clause 10;

 

“Companies” means the companies listed in Part A of Schedule 1 and whose details
are set out in Part B of Schedule 1;

 

“Companies Acts” means the Companies Act 1985 and the Companies Act 2006;

 

“Completion” means completion of the sale and purchase of the Sale Shares in
accordance with this agreement;

 

“Completion Date” means the date which is not more than 5 Business Days after
fulfilment or waiver of all the conditions in clause 2 or such other date as is
agreed in writing between the parties hereto;

 

“Costs” means losses, damages, costs (including reasonable legal costs) and
expenses in each case of any nature whatsoever;

 

“Credit Agreements” means the credit agreements dated 1 December 2003 and 6
February 2008 (as amended from time to time) among SIRVA Worldwide, Inc.,
JPMorgan Chase Bank, as administrative agent, and various other parties;

 

“Deed of Assignment” means the deed of assignment in the agreed form between
(1) SIRVA Group (NZ) Limited and (2) SIRVA UK Limited and the deed of assignment
in the agreed form between (1) SIRVA UK Limited (2) Allied Van Lines, Inc and
(3) SIRVA (Asia) Pte Limited;

 

“Director” means each person who is a director or shadow director of any of the
Target Companies;

 

“Encumbrance” means any interest or equity of any person (including any right to
acquire, option or right of pre-emption) or any mortgage, charge, pledge, lien,
assignment, hypothecation, security, interest, title, retention or any other
security agreement or arrangement;

 

“FSA” means Financial Services Authority;

 

“FSMA” means the Financial Services and Markets Act 2000;

 

“Group” means in relation to a company (wherever incorporated) that company, any
company of which it is a Subsidiary (its holding company) and any other
Subsidiaries of any such holding company, and each company in a Group is a
“member of the Group”;

 

“Liabilities” means all liabilities, costs, losses, fees, penalties and
expenses, including all reasonably incurred legal and other professional fees
and costs;

 

 

2

--------------------------------------------------------------------------------


 

“Network Management Agreement” means the network management agreement in the
agreed form between (1) Allied International NA Inc and SIRVA UK Limited;

 

“northAmerican Trade Mark Licence” means the licence in the agreed form between 
(1) North American Van Lines, Inc. and (2) Arthur Pierre (UK) Limited;

 

“Permitted Encumbrances” means security interests arising in the ordinary course
of business or by operation of law including security interests for taxation and
other governmental charges;

 

“Promove Licence” means the licence in the agreed form between  (1) SIRVA UK
Limited, (2) TEAM Relocations Limited and (3) SIRVA Worldwide, Inc.;

 

“Proposed Transactions” means the transactions contemplated by this agreement
and the documents referred to in it in the Agreed form;

 

“Purchase Price” means the purchase price for the Sale Shares to be paid by the
Buyer to the Seller in accordance with clause 4;

 

“Sale Shares” means the entire issued share capital of each of the Companies as
detailed in Part A of Schedule 1;

 

“Sellers’ Group” means the Seller and any member of its Group from time to time
but excluding the Target Companies;

 

“Sellers’ Solicitors” means Beachcroft LLP St Ann’s House, St Ann Street,
Manchester M2 7LP;

 

“Set of Shares” means in relation to each Seller, the shares comprising the
issued share capital of the particular Target Company which are to be sold by
that Seller under this agreement;

 

“SIRVA Bankruptcy Cases” means the bankruptcy cases instituted by SIRVA, Inc.
and certain of its affiliates under chapter 11 of title 11 of the United States
Code, sections 101-1532 on February 5, 2008 and jointly administered under the
caption of In re DJK Residential LLC, et al., Ch. 11 Case No. 08-10375 (JMP);

 

“Subsidiary” means in relation to a company wherever incorporated (a holding
company) means a “subsidiary” as defined in section 736 of the Companies Act
1985 and any other company which is a subsidiary (as so defined) of a company
which is itself a subsidiary of such holding company;

 

“Substantiated Claim” has the meaning set out in clause 10;

 

“Target Companies” means the Companies listed in Part A of Schedule 1 and their
respective Subsidiaries listed in Part B of Schedule 1;

 

“Third Party Assurances” means all guarantees, indemnities, letters of credit
and letters of comfort of any nature given (i) to a third party by a Target
Company in respect of any obligation of a member of the Sellers’ Group; and/or
(as the context may require) (ii) to a third party by a member of the Sellers’
Group in respect of any obligation of a Target Company;

 

 

3

--------------------------------------------------------------------------------


 

“Trade Mark Licences” means the various licences in the agreed form between
SIRVA UK Limited and the Licensees listed in Schedule 8;

 

“Transaction” means the transaction contemplated by this agreement or any part
of that transaction;

 

“Transitional Services Agreements” means the agreements (one for the benefit of
the Sellers and another for the benefit of the Buyers), each in the agreed form
between the Buyers and the Sellers;

 

“United Kingdom” meaning the island of Great Britain, Northern Ireland and the
Channel Islands, but for the avoidance of doubt excluding overseas territories.

 

“Warranties” means the representations and warranties in clause 9 and Schedule
3;

 

“Warranty Period” means the six calendar month period commencing on the
Completion Date.

 

1.2                                 Clause and schedule headings do not affect
the interpretation of this agreement.

 

1.3                                 A person includes a corporate or
unincorporated body.

 

1.4                                 Words in the singular include the plural and
in the plural include the singular.

 

1.5                                 A reference to one gender includes a
reference to the other gender.

 

1.6                                 A reference to a particular statute,
statutory provision or subordinate legislation is a reference to it as it is in
force from time to time, taking account of any amendment or re-enactment and
includes any statute, statutory provision or subordinate legislation which it
amends or re-enacts and subordinate legislation for the time being in force made
under it. Provided that, as between the parties, no such amendment or
re-enactment made after the date of this agreement shall apply for the purposes
of this agreement to the extent that it would impose any new or extended
obligation, liability or restriction on, or otherwise adversely affect the
rights of, any party.

 

1.7                                 Writing or written includes faxes but not
e-mail.

 

1.8                                 Documents in agreed form are documents in
the form agreed by the parties or on their behalf and initialled by them or on
their behalf for identification.

 

1.9                                 A reference in this agreement to, agreed
form documents or other documents referred to in this agreement or similar
expression is a reference to the following documents and any other documents
referred to as being in agreed form:

 

1.9.1                                     Authorised Representative Agreement;

 

1.9.2                                    Trade Mark Licence(s);

 

1.9.3                                    Deeds of Release;

 

1.9.4                                    board minutes of target companies;

 

1.9.5                                    northAmerican Trade Mark Licence;

 

 

4

--------------------------------------------------------------------------------


 

1.9.6                                    Transitional Services Agreements;

 

1.9.7                                    Promove Licence;

 

1.9.8                                    Buyer Security;

 

1.9.9                                    Letter re NAVL Loan;

 

1.9.10                              Network Management Agreement;

 

1.9.11                              Allied Pickfords Licences;

 

1.9.12                              Deeds of Assignment;

 

1.9.13                               Waiver of rights to terminate Authorised
Representative Agreement.

 

1.10                           References to clauses and schedules are to the
clauses and schedules of this agreement; references to paragraphs are to
paragraphs of the relevant schedule.

 

1.11                           References to this agreement include this
agreement as amended or varied in accordance with its terms.

 

1.12                           Unless stated otherwise references to
“Subsidiary” or “Subsidiaries” are references to a Subsidiary or Subsidiaries of
the Companies.

 

2.                                       CONDITIONS

 

2.1                                 Conditions precedent

 

Subject to Clause 2.3, this Agreement is subject to and conditional upon:

 

2.1.1                                    confirmation from the FSA that it
approves the change of control of SIRVA UK Limited as required by FSMA to
complete the matters contemplated by this Agreement;

 

2.1.2                                    confirmation from the Irish Financial
Services Regulatory Authority (IFSRA) that it approves the relevant acquisitions
and disposals of qualifying holdings of The Baxendale Insurance Company Limited
as contemplated by this agreement as required by the European Communities
(Non-Life Insurance) framework Regulations 1994; and

 

2.1.3                                    receipt by SIRVA Worldwide, Inc. of the
approval of the lenders under its Credit Agreements to complete the matters
(including the Proposed Transactions) contemplated by this Agreement; and

 

2.1.4                                    entry of an order by the Bankruptcy
Court in the SIRVA Bankruptcy Cases approving this agreement and the matters
contemplated herein.

 

2.2                                 Time limit for satisfaction of conditions

 

 

5

--------------------------------------------------------------------------------


 

The parties shall use all reasonable endeavours to procure that the conditions
stated in Clause 2.1 are fulfilled as soon as practicable and in any event on or
before 29 May 2008 but if the conditions in Clause 2.1 have not been fulfilled
or waived by that date, (or by such other date as may be agreed in writing
between the Seller and the Buyer) (“Long Stop Date”), then, save for accrued
rights arising in respect of the operative provisions specified in Clause 2.3,
the remainder of this Agreement (except this clause) shall thereupon become null
and void ab initio and none of the parties shall have any rights against any
other party under this Agreement except for failure to use all such reasonable
endeavours. The Buyers and the Sellers shall each use their reasonable
endeavours to obtain approval from the FSA and the IFSRA as required.  The
Buyers and the Sellers will co-operate and keep each other informed in relation
to their endeavours to obtain the approval required from the FSA and the IFSRA
in relation to Clauses 2.1.1 and 2.1.2.

 

2.3                                 Termination Rights of Sellers

 

This agreement may be terminated by the Sellers by written notice at any time
prior  to Completion,  which termination shall be effective immediately upon
receipt by the Buyers, if:

 

(i)                                     any action is taken to assert or enforce
against any member of the Sellers’ Group any claim or liability, whether in law
or contract (including (without limitation) under the Funding Agreement defined
in Clause 13.4.1 or otherwise, including (without limitation) any objection or
opposition to confirmation of the plan of reorganisation proposed pursuant to
the SIRVA Bankruptcy Cases by the Trustees of the Pension Schemes, the Pensions
Regulator, or any other person or entity acting on their behalf; or

 

(ii)                                  the Buyers are in breach of  Clause 6 or
fail to provide to SIRVA UK Limited the Interim Debt contemplated in Clause 6
within five Business Days of written request signed by one of the directors of
SIRVA UK Limited.

 

If this agreement is terminated pursuant to this sub-clause the remainder of
this agreement (except this clause 2) shall thereupon become null and void ab
initio and none of the parties shall have any rights against any other party,
save, for the avoidance of any doubt, for the right to repayment in relation to
the Interim Debt and any enforcement of the Buyer Security granted by the Seller
in accordance with Clause 6.

 

2.4                                 Operative Provisions

 

Notwithstanding Clause 2.1 and 2.3, Clauses 1, (Interpretation) 2 (Conditions
and Sellers’ rights to terminate), 6 (Buyer’s undertaking to provide funding),
16 (Announcements), 17 (Confidentiality), 19 (Assignment), 21 (Basis of
Liability), 22 (Whole Agreement), 23 (Variation and waiver), 24 (Costs), 25
(Notices), 26 (Severance), 28 (Third Party Rights), 29 (Successors) 30
(Counterparts) and 31 (Governing Law and Jurisdiction) shall come into force on
the execution and exchange of this Agreement and the remainder of this Agreement
shall come into force on fulfilment and/or waiver of all conditions stated in
Clause 2.1.

 

3.                                       SALE AND PURCHASE

 

On the terms of this agreement and subject to the provisions of Clause 10, each
Seller shall sell and the Buyers shall buy, with effect from Completion, all the
Sale Shares

 

 

6

--------------------------------------------------------------------------------


 

set out in Part A of Schedule 1 with full title guarantee, free from all
Encumbrances and together with all rights that attach (or may in the future
attach) to them including, in particular, the right to receive all dividends and
distributions declared, made or paid on or after the date of this agreement.

 

4.                                       PURCHASE PRICE

 

The Purchase Price is the amount shown to be payable for the Sale Shares as
shown next to the relevant Seller in the fourth column of Part A of Schedule 1
and is payable in cash at Completion to the Sellers’ Solicitors.

 

5.                                       PRE-COMPLETION SELLERS’  UNDERTAKINGS

 

5.1                                 From the date of this Agreement until
Completion, each Seller shall (except as may be approved by either Buyer and
subject to paragraph 3 of Schedule 6 and subject to the Buyer providing funding
as provided in Clause 6) (in relation only to the applicable Target Companies of
which it has control) ensure that the businesses of the Target Companies are
carried on in all material respects only in the ordinary course and shall comply
with the obligations set out in Schedule 6.

 

6.                                       BUYERS’ UNDERTAKING TO PROVIDE FUNDING

 

Pending fulfilment of the conditions in clause 2.1, or until the Long Stop Date
(or such earlier date being the date when it is apparent that any of the
Conditions cannot be fulfilled and shall not have been waived), and subject to
the Buyers being granted security over the properties listed in Schedule 9,
which shall (until Completion) rank behind the security granted to the existing
lenders in support of the Credit Agreements, in substantially the agreed
form(s) (“Buyer Security”) (and the Buyers will if requested enter into a deed
of priorities with the relevant member of the Sellers’ Group and/or the relevant
Target Companies and/or the existing lenders under which it agrees that the
Buyer Security will rank behind such existing security), the Buyers agree to
provide to SIRVA UK Limited and continue to provide such funding as the Sellers
(acting reasonably given the then cashflow projections of SIRVA UK Limited and
its subsidiaries) consider necessary for the purpose of carrying on the business
of the Target Companies in the ordinary course of business up to an aggregate
maximum amount not exceeding £5 million in the form of a loan carrying interest
at the rate of 3 % per annum over the sterling base rate of Barclays Bank plc
from time to time on terms that it and the accrued interest shall be repayable
on demand at any time after the earlier of  (i) Completion, or (ii), if
Completion shall not have taken place by the Long Stop Date, (or such earlier
date being the date when it is apparent that any of the Conditions cannot be
fulfilled and shall not have been waived) (“Interim Debt”).  Such Interim Debt
shall be provided within five Business Days of written request signed by one of
the directors of SIRVA UK Limited.

 

7.                                       LETTERS OF CREDIT

 

7.1                                 The Buyers will on or before Completion
enter into or procure that a Target Company enters into letters of credit in a
form acceptable to the Sellers (acting reasonably), backed up if required by
adequate collateral, so that the relevant member of the Sellers’ Group are
released with effect from Completion from any liability it has or may have in
relation to existing letters of credit referred to in Part 1 Schedule 4.

 

7.2                                 The Sellers will on or before Completion
enter into or procure that there is entered into letters of credit, backed up if
required by adequate collateral, so that The

 

 

7

--------------------------------------------------------------------------------

 


 

Baxendale Insurance Company Limited is released with effect from Completion from
any liability it has or may have in relation to the irrevocable letter of credit
no. 02/GBA/008964/01 dated 13 November 2007 from AIB International Corporate
Banking on account of the indebtedness up to a maximum amount of £600,000
sterling of The Baxendale Insurance Company Limited to Vero Marine Limited.

 

8.                                       COMPLETION

 

8.1                                 Completion shall take place on the
Completion Date:

 

8.1.1                                    at the offices of the Sellers’ 
Solicitors; or

 

8.1.2                                    at any other place or time as agreed in
writing by the Seller and the Buyers.

 

8.2                                 At Completion each Seller shall:

 

8.2.1                                    deliver or perform (or ensure that
there is delivered or performed) all those documents, items and actions
respectively listed in relation to that party or any of its Group in Part 1 of
Schedule 2; and

 

8.2.2                                    deliver any other documents referred to
in this agreement as being required to be delivered by the Seller; and

 

8.2.3                                    procure that each of the steps outlined
in Schedule 5 have been completed so that the position highlighted as the “Post
Clear-down Position” shall have occurred; and

 

8.2.4                                    use its reasonable endeavours to
procure that all title deeds, original leases and related ancillary documents
relating to any property owned or let by the Companies which are not physically
in the Seller’s possession (but excluding those which are in the physical
possession or control of the Target Companies) are delivered to the Buyers.

 

8.3                                 At Completion the Buyers shall:

 

8.3.1                                    pay the Purchase Price in cash to the
Sellers’  Solicitors (who are irrevocably authorised by the Sellers to receive
the same) in accordance with clause 4; and

 

8.3.2                                    deliver the documents and evidence set
out in Part 3 of Schedule 2.

 

8.4                                 If in any material respect to the Buyers,
the provisions of Clause 8.2 and paragraphs 1.1 — 1.3 (inclusive) and 1.6 and
1.8 of Part 1 of Schedule 2 are not complied with on the Completion Date, the
Buyers shall not be obliged to complete this agreement and may:-

 

(a)                                  defer Completion to a date not more than 28
days after the date set for Completion by Clause 8.1 (and so that the provisions
of this Clause 8.4 shall apply to Completion as so deferred);

 

8

--------------------------------------------------------------------------------


 

(b)                                 proceed to Completion so far as practicable
and without prejudice to its rights under this agreement;

 

(c)                                  where the Buyers consider in good faith
(and acting reasonably) that such failure or inability is material, rescind this
agreement without prejudice to their rights and remedies under this agreement;
or

 

(d)                                 waive all or any of the requirements
contained in Clause 8.2 at its discretion.

 

8.5                                 If in any material respect to the Sellers,
the provisions of Clause 8.3 and Part 3 of Schedule 2 are not complied with on
the Completion Date, the Sellers shall not be obliged to complete this agreement
and may:-

 

(a)                                  defer Completion to a date not more than 28
days after the date set by Clause 8.1 (and so that the provisions of this Clause
8.5 shall apply to Completion as so deferred);

 

(b)                                 proceed to Completion so far as practicable
and without prejudice to its rights under this agreement;

 

(c)                                  where the Sellers consider in good faith
(and acting reasonably) that such failure or inability is material, rescind this
agreement without prejudice to its rights and remedies under this agreement; or

 

(d)                                 waive all or any of the requirements
contained in Clause 8.3 at their discretion.

 

8.6                                 As soon as possible after Completion each
Seller, in relation to the Target Companies it is selling hereunder, shall send
to the relevant Buyer (at such Buyer’s registered office for the time being) all
records, correspondence, documents, files, memoranda and other papers relating
to such Target Companies not required to be delivered at Completion.

 

8.7                                 Following Completion the Buyers shall
promptly deliver to the Revenue Commissioner (in Ireland) the transfers relating
to SIRVA Ireland referred to in Part 1.1 of Schedule 2 for assessment of stamp
duty, and shall promptly pay the duty assessed.

 

9.                                       WARRANTIES

 

9.1                                 The Buyers are entering into this agreement
on the basis of, and in reliance on, the Warranties.

 

9.2                                 The Seller warrants and represents to each
Buyer in relation to the Set of Shares it is selling to such Buyer that each
Warranty is true, accurate and not misleading on the date of this agreement.

 

9.3                                 Each of the Warranties is separate and,
unless otherwise specifically provided, is not limited by reference to any other
Warranty or any other provision in this agreement.

 

10.                                 LIMITATIONS ON CLAIMS

 

10.1                           The definitions and rules of interpretation in
this clause apply in this agreement.

 

9

--------------------------------------------------------------------------------


 

“Claim” means a claim for breach of any of the Warranties and/or for breach of
the terms of Clause 3;

 

“Substantiated Claim” means a Claim in respect of which liability is admitted by
the party against whom such Claim is brought, or which has been adjudicated on
by a Court of competent jurisdiction and no right of appeal lies in respect of
such adjudication, or the parties are debarred by passage of time or otherwise
from making an appeal.

 

A Claim is connected with another Claim or Substantiated Claim if they all arise
out of the occurrence of the same event or relate to the same subject matter.

 

10.2                           This clause limits the liability of the Sellers
in relation to any Claim.

 

10.3                           The aggregate liability of the Sellers for all
Claims and Substantiated Claims when taken together shall not exceed £1.

 

10.4                           Nothing in this clause 10 applies to a Claim that
arises or is delayed as a result of dishonesty, fraud, wilful misconduct or
wilful concealment by the Seller, its agents or advisers.

 

11.                                 NO RECISSION

 

11.1                           The Buyers shall not be entitled to rescind this
agreement after Completion.

 

12.                                 PROTECTIVE COVENANTS POST CLOSING

 

12.1                           Neither Sellers nor any of member of the Sellers’
Group shall save as provided below carry on or be engaged in any Competing
Business in the Protected Territories during a period of 3 years after
Completion.

 

12.1.1                              Competing Business means any business:

 

(a)                                                          booked in the UK
involving the domestic movement or storage of household goods and personal
effects within the UK by the Sellers or any member of the Sellers’ Group, or

 

(b)                                                         booked in the UK
involving the international movement to or from the UK or storage in the UK of
household goods and personal effects by the Sellers or any member of the
Sellers’ Group save as provided under the terms of the northAmerican Trade Mark
Licence or for trade to/from North America under the northAmerican brand,

 

where any member of the Sellers’ Group actually carries out the activities
themselves.

 

12.1.2                              Permitted Business means the business of
providing relocation services ancillary to the domestic movement and storage of
household goods and personal effects including without limitation the relocation
services currently provided by that business of the Seller’s Group which
currently trades as SIRVA Relocation and which may include the subcontracting on
an arms length basis (to companies outside of the Seller’s Group) of movement
and/or

 

 

10

--------------------------------------------------------------------------------


 

storage of household goods and personal effects or insurance thereof.

 

12.1.3                              Protected Territory means the United Kingdom
and Ireland.

 

12.2                           Nothing in this clause 12 shall prevent, after
Completion, the Sellers or any member of the Sellers’ Group from:

 

12.2.1                              owning securities in any Company dealt in on
a stock exchange which do not exceed 15 per cent. in nominal value of the
securities of that company;

 

12.2.2                              acquiring any one or more companies and/or
businesses (taken together, the Acquired Business) where at the time of the
acquisition the activities of the Acquired Business include a Competing Business
(the Acquired Competing Business) and subsequently carrying on or being engaged
in the Acquired Competing Business, if the turnover attributed to the Acquired
Competing Business is less than 15 per cent. of the turnover of the Acquired
Business as a whole;

 

12.2.3                              performing its obligations under this
agreement or any agreed form document or any other agreement which it may enter
into with a member of the Buyers’ Group;

 

12.2.4                              entering into a new authorised
representative or similar agency, franchise or authorised representative
arrangement if the existing arrangement which is part of the agreed form
documents is terminated for any reason or expires without renewal have
terminated for any reason;

 

12.2.5                              competing as provided under the terms of the
northAmerican Trade Mark Licence.

 

12.3                           Each Seller covenants with the Buyers that it
shall not and shall procure that each of its Subsidiaries shall not:

 

12.3.1                              in relation to any Competing Business in the
Protected Territory at any time during the period of three years beginning with
the Completion Date, canvass, solicit or otherwise seek the custom of any person
who is at the Completion Date, or who has been at any time during the period of
12 months immediately preceding that date, a client or customer of any of the
Target Companies;

 

12.3.2                              at any time after Completion (save in those
territories where the trade marks Pickfords, are not owned by the Buyer or the
Target Companies), use in the course of any business:

 

12.3.2.a                                 the words “Pickfords” (other than under
an agreed trade mark licence agreement or where the Sellers or any member of the
Sellers’ Group have exercised the option contained within the agreed trade marks
licence agreements), “Hoults”, “Pitt & Scott” or “Vanguard”; or

 

11

--------------------------------------------------------------------------------


 

12.3.2.b                                any trade or service mark, business or
domain name, design or logo save as provided under any ARA franchise, TM licence
or similar arrangement which, at Completion, is owned by the Target Companies;
or

 

12.3.2.c                                 anything which is, in the reasonable
opinion of the Buyer, capable of confusion with such words, mark, name, design
or logo.

 

12.4                           The parties agree to jointly instruct (and share
the costs of) trademark agents to advise the parties before Completion in
respect of the trademarks held by the Sellers in Australia and New Zealand
incorporating certain names and marks that are to be transferred to the Buyers
with names and marks that are to be retained by the Sellers (or members of their
Group) and in particular whether the registrations for such combined names and
marks could be allowed to lapse or be cancelled without materially affecting the
registrations in the individual names and marks.  The parties hereby irrevocably
covenant and agree that where trademark agents advise:

 

12.4.1                              that the registrations of the combined names
and marks (or any of them) can be terminated or allowed to expire, the parties
will (and will ensure that members of their Group will) take such steps and
execute such documents or refrain from taking such actions as may be necessary
to give effect to such advice at the earliest opportunity reasonably available
and neither party will thereafter register the combined names and marks in New
Zealand and/or Australia (as the case may be) without the prior written consent
of the other; and

 

12.4.2                              where the registrations of the combined
names and marks (or any of them) should be maintained, the Sellers will (and
will ensure that members of their Group will) grant the Buyers an exclusive,
perpetual royalty free licence with the right to grant sub-licences in the
combined names and marks in New Zealand and/or Australia (as the case may be)
for the sole purpose of granting such sub-licences in the agreed form, to be
granted only to such members of the Allied Network (being the network of
operations based on the global business and marketing strategy devised and
implemented by Allied Van Lines Inc) and for the duration as the Sellers may
from time to time notify to the Buyers;

 

13.                                 GUARANTEES, INDEMNITIES AND OTHER THIRD
PARTY ASSURANCES

 

13.1                           Each Buyer shall ensure that at Completion, each
member of the Sellers’ Group is released in full from all Third Party Assurances
listed in Part 2 of Schedule 4 (“Listed Assurances”) given by it in respect of
obligations of any Target Company.  In addition, the Buyers shall use their
reasonable efforts to ensure that, within 20 Business Days after becoming aware
of any other Third Party Assurance, that relates to the current moving
operations of the Companies in respect of any obligations of any Target Company,
each member of the Sellers’ Group is released in full from such Third Party
Assurance.  Pending release of any of the Third Party Assurances, the Buyers
shall indemnify the Sellers and each member of its Group against any and all

 

12

--------------------------------------------------------------------------------


 

reasonably incurred Costs arising after Completion and/or by reason of that
Third Party Assurance.  The Buyers and the Sellers will notify the other in
writing as soon as reasonably practicable (and in any event within 5 Business
Days) of becoming aware of any Third Party Assurance.

 

13.2                           If Completion occurs notwithstanding that
releases under clause 7 are not available at Completion, the Buyers shall use
reasonable endeavours to procure the release, as soon as practicable following
Completion, of the Third Party Assurances listed in Part 1 of Schedule 4.  The
Sellers shall use reasonable endeavours, subject to the Third

 

Party Assurances listed in Part 1 of Schedule 4 being released, to procure the
release, as soon as practicable, of the Listed Assurances.

 

13.3                           The Buyers shall use their reasonable efforts to
ensure that, within 5 Business Days after becoming aware of any inter company
assurance in respect of any Target Company, each member of the Sellers’ Group is
released in full from such inter company assurance referred to in this Clause.  
The Buyers shall indemnify the Seller and each member of the Sellers’ Group
against any and all Costs arising after Completion under or by reason of those
inter company assurance.

 

13.4                           The Buyers undertake to the Sellers:

 

13.4.1                              to procure the payment of £1.6 million on 5
April 2008 by SIRVA UK Limited to the trustee of the Pension Scheme in
accordance with the schedule of contributions and recovery plan for the Pension
Scheme dated 26 September 2007 and the funding agreement between the trustee of
the Pension Scheme, SIRVA UK Limited and SIRVA Worldwide, Inc, as set out in a
letter dated 15 September 2007 (the “Funding Agreement”), or otherwise to
procure the discharge of the liability of SIRVA UK Limited under those documents
to make that payment; and

 

13.4.2                              from time to time to pay to the Sellers a
sum equal to the amount of any liability (actual or contingent) or costs arising
after Completion which the Sellers, any member of the Sellers’ Group, or any of
their Associated or Connected Persons may after Completion sustain, incur or pay
in respect of or under:

 

(a)                                                          any order,
direction or notice made by the Pensions Regulator which requires the Seller,
any member of the Seller’s Group, any person Connected with or Associated with
the Seller or any member of the Seller’s Group to contribute to the Pension
Scheme, make a payment to the Board of the Pension Protection Fund (as defined
in the Pensions Act 2004) or provide financial support in relation to the
Pension Scheme (including without limitation a contribution notice or a
financial support direction under the Pensions Act 2004); or

 

(b)                                                         the Funding
Agreement and the Guarantee entered into by SIRVA Worldwide, Inc and the
trustees of the Pension Scheme pursuant to the Funding Agreement,

 

and which, in each case, arise, fall due for payment or become otherwise liable
to be paid during April 2008 provided always that the Buyers shall in no event
be liable

 

13

--------------------------------------------------------------------------------


 

hereunder for an aggregate maximum amount exceeding £1,600,000, and for the
purposes of this clause:-

 

 (a)                               “Associated Person” and “Connected Person”
have the meanings attributed to them by the Pensions Act 2004, and “Associated”
and “Connected” shall be construed accordingly; and

 

(b)                                 “Pension Scheme” means the SIRVA UK Pension
Scheme.

 

14.                                 INFORMATION, RECORDS AND ASSISTANCE AFTER
COMPLETION

 

14.1                           For two years after Completion, each member of
the Buyers’ Group shall provide the relevant Seller with reasonable access at
reasonable times to (and the right to take copies of) the books, accounts,
customer lists and all other records held by it after Completion to the extent
that they relate to the Target Companies and their respective businesses and to
the period up to Completion (“Records”).  This obligation is subject to the
provisions of Clause 17 (Confidentiality) and the relevant Seller shall pay the
relevant member of the Buyers’ Group all out of pocket expenses it incurs in
providing such access.

 

14.2                           Following Completion, no member of the Buyers’
Group shall dispose of or destroy of any of the Records until they have been in
existence for seven years or more without first giving the relevant Seller at
least two months’ notice of its intention to do so and giving such Seller a
reasonable opportunity to remove and retain any of them.

 

14.3                           The Buyers shall procure that each member of the
Buyers’ Group shall:-

 

14.3.1                              give such assistance to any member of the
Sellers’ Group as the Seller may reasonably request in relation to any third
party proceedings by or against any member of the Sellers’ Group so far as they
relate to the Sellers’ Group business, including proceedings relating to
employees’ claims or taxation; and

 

14.3.2                              give such access to documents and employees
and assistance to any member of the Sellers’ Group and/or their respective
auditors as the Seller may reasonably request in relation to the preparation and
audit of any financial statements to the extent that they relate to the periods
falling wholly or partly before Completion.

 

and the relevant Seller agrees to reimburse the relevant Buyer for any
reasonable out of pocket costs incurred by the Buyers’ Group in providing such
access and/or assistance.

 

14.4                           To the extent not required under the terms of the
Transitional Services Agreement, for three months following Completion, each
Buyer and each Seller (in relation to the Target Companies it is selling) shall
use all reasonable endeavours to procure that each member of the Buyers’ Group
and each member of the Sellers’ Group respectively shall provide all access and
assistance as is reasonably requested by a member of either the Buyers’ Group or
the Sellers’ Group (as the case may be) in order to facilitate the separation of
the Target Companies from the Sellers’ Group.  The costs of providing such
access or assistance shall be borne by the party providing it.

 

14

--------------------------------------------------------------------------------


 

15.                                 CHANGES OF NAME

 

15.1                           The Buyers shall procure that:-

 

15.1.1                              as soon as reasonably practicable after
Completion and in any event within thirty days afterwards, the name of any
Target Company which consists of or incorporates the word “SIRVA” or “Allied” is
changed to a name which does not include any of those words or any name which,
in the reasonable opinion of the Sellers, is substantially or confusingly
similar unless as is otherwise agreed in writing by the Sellers and the Buyers;

 

15.1.2                              as soon as reasonably practicable after
Completion and in any event within forty days, in the case of the “SIRVA” mark,
name or logo or in accordance with the relevant authorised representative
agreement in the case of the “Allied” mark, name or logo, the Target Companies
shall cease to use or display any trade or service name or mark, business name,
logo or domain name used or held by any member of the Sellers’ Group or any
marks, name or logo which, in the reasonable opinion of the Seller, is
substantially or confusingly similar to any of them, except in accordance with
any Authorised Representative Agreement in force or as is otherwise agreed by
the Seller and the Buyer.

 

15.2                           The Buyers undertake to the Sellers (for
themselves and on behalf of the members of the Buyers’ Group) to indemnify the
Sellers and the members of the Sellers’ Group and hold them harmless, on an
after tax basis, against any Liabilities arising from third party claims in
connection with the continued presence of the word “SIRVA” or “Allied” in the
name of any Target Company after Completion or the continued use or display of
any such mark, name or logo after Completion (other than in accordance with the
authorised representative agreements or trade mark licences in force in the case
of the “Allied” mark, name or logo).

 

15.3                           The Sellers shall procure that:-

 

15.3.1                              as soon as reasonably practicable after
Completion and in any event within  sixty days afterwards, the name of any
company in the Sellers’ Group which consists of or incorporates the word
“Pickfords” is changed to a name which does not include any of that word or any
name which, in the reasonable opinion of the Sellers, is substantially or
confusingly similar, unless as is otherwise agreed in writing by the Sellers and
the Buyers, save as agreed under any trade mark licence;

 

15.3.2                              as soon as reasonably practicable after
Completion and in any event within sixty days, in the case of the Pickford mark,
name or logo, other than in accordance with the Authorised Representative
Agreement or any trade mark licence in force, the companies within the Sellers’
Group shall cease to use or display any trade or service name or mark, business
name, logo or domain name used or held by any Target Company or any mark, name
or logo, which in the reasonable opinion of the Buyers, is substantially or

 

15

--------------------------------------------------------------------------------


 

confusingly similar to any of them, except in accordance with any authorised
representative agreement in force or as is otherwise agreed by the Sellers and
the Buyers.

 

15.4                           The Sellers undertake to the Buyers (for
themselves and on behalf of the members of the Sellers’ Group) to indemnify the
Buyers and the members of the Buyers’ Group and hold them harmless, on an after
tax basis, against any Liabilities arising from third party claims in connection
with the continued presence of the word “Pickford” in the name of any company in
the Sellers’ Group after Completion or the continued use or display of any such
mark, name or logo after Completion (other than in accordance with trade mark
licences in force).

 

15.5                           On or as soon as possible after Completion, the
Buyers and the relevant Sellers shall send out a joint notice in the agreed form
to an agreed list of the suppliers, customers and clients of the Target
Companies advising them of the transfer of the Target Companies.

 

15.6                           Each  Seller will procure that with effect from
Completion Allied Pickfords Limited shall have changed its name to “Pickfords
1695 Limited”.

 

15.7                           The Sellers will use reasonable endeavours to
procure the transfer at the Buyer’s cost (and subject to prior indemnification
of the Sellers) of software licences detailed in Schedule 7.

 

16.                                 ANNOUNCEMENTS

 

16.1                           Until three months after Completion, neither the
Sellers nor the Buyers nor any member of their respective Groups shall make any
announcement or issue any circular in connection with the existence or subject
matter of this Agreement or any agreed form document referred to herein without
the prior written approval of the other save for the announcement in the agreed
form which either party shall be entitled to release at any time within five
Business Days of the date of this Agreement.

 

16.2                           The restriction in Clause 16.1 shall not apply to
the extent that the announcement or circular is required by law, by any stock
exchange or any regulatory or supervisory body or authority of competent
jurisdiction, whether or not the requirement has the force of law.  If this
exception applies, the party making the announcement or issuing the circular
shall use its reasonable efforts to consult with the other party in advance as
to its form, content and timing.

 

17.                                 CONFIDENTIALITY

 

17.1                           For the purposes of this Clause 17:-

 

17.1.1                              Confidential Information means:-

 

(a)                                                          (in relation to the
obligations of the Buyers), any information received or held by the relevant
Buyer (or any of its Representatives) relating to the Sellers’ Group or, prior
to Completion, the Target Companies; and

 

(b)                                                         after Completion,
any information held by any of the Target Companies relating to the business of
the Sellers’ Group but

 

16

--------------------------------------------------------------------------------


 

excluding any information that primarily relates to, and is necessary for the
operation of, the Target Companies’ business (“Ring-fenced Information”); or

 

(c)                                                          (in relation to the
obligations of the Sellers), any information received or held by the relevant
Seller (or any of their Representatives), relating to the Buyers’ Group or,
following Completion, any of the Target Companies;

 

(d)                                                         information relating
to the provisions of, and negotiations leading to, this Agreement and the agreed
form documents referred to in it;

 

and includes written information and information transferred or obtained orally,
visually, electronically or by any other means;

 

17.1.2                              Representatives means, in relation to a
party, any member of its Group and the directors, officers, employees, agents,
advisors, accountants, and consultants of that party and/or of its respective
Group members.

 

17.2                           Each of the Sellers and the Buyers shall (and
shall ensure that each of its Representatives shall) maintain Confidential
Information in confidence and not disclose Confidential Information to any
person except (i) as this Clause 17 permits or (ii) in respect of disclosure by
the Seller, as approved in writing by the Buyers and in respect of disclosure by
the Buyers, as approved in writing by the Sellers.

 

17.3                           Clause 17.2 shall not prevent disclosure by a
party or its Representatives to the extent that it can demonstrate that:-

 

17.3.1                              disclosure is required by law or by any
Stock Exchange or any regulatory, governmental or anti trust body (including any
tax authority) having applicable jurisdiction provided that to the extent that
it is in accordance with applicable law and regulation to do so, the disclosing
party shall first inform the others of its intention to disclose such
information and take into account the reasonable comments of the other party;

 

17.3.2                              disclosure is of Confidential Information
which was lawfully in the possession of that party or any of its Representatives
(in either case, as evidenced by written records) without any obligation of
secrecy prior to its being received or held;

 

17.3.3                              disclosure of Confidential Information which
has previously become publicly available other than through that party’s fault
(or that of its Representatives);

 

17.3.4                              disclosure is required for the purpose of
any arbitral or judicial proceedings arising out of this Agreement (or any
document in agreed form referred to herein).

 

17.4                           Each of the Sellers and the Buyers undertakes
that it (and each member of its Group) shall only disclose Confidential
Information to Representatives if it is reasonably required for purposes
connected with this Agreement and shall procure that those

 

 

17

--------------------------------------------------------------------------------


 

Representatives are informed of the confidential nature of the Confidential
Information and are informed of and comply with the terms of this Clause 17.4 in
relation to it.

 

17.5                           The Buyers shall procure that no Target Company
or other member of the Buyers’ Group uses any Ring-fenced Information in its
business.  After Completion, the Buyers shall notify the Sellers if a Buyer
becomes aware of any Ring-fenced Information in the possession of the Target
Company.  If any such notification is given, the Sellers shall be entitled to
require that, as soon as practicable on request by the particular Seller, the
Buyers shall return to the Sellers all written documents and other materials
containing Ring-fenced Information, without keeping any copies of them, destroy
all information or other documents, derived from such Ring-fenced Information
and, so far as it is practicable to do so, expunge such Ring-fenced Information
from any computer, word processor or other device.

 

18.                                 FURTHER ASSURANCE

 

18.1                           Each of the Sellers and the Buyers shall, for a
period of six months from Completion, execute (or procure the execution of) such
further documents as may be required by law or be necessary or reasonably
requested by the other to implement and give effect to this agreement and the
agreed form documents.

 

18.2                           Each of the Sellers and the Buyers shall procure
that members of its Group comply with all obligations under this agreement which
are expressed to apply to any such members.

 

18.3                           For the avoidance of doubt:-

 

18.3.1                              if at Completion any member of the Sellers’
Group owns any interest in any asset which is part of the business of any Target
Company, the relevant Seller shall, as soon as practicable, ensure that such
interest (together with any benefit or sum, net of tax and out of pocket
expenses, accruing to any member of the Sellers’ Group as a result of holding
that interest since Completion) and out of pocket expenses incurred in
transferring the asset is transferred to such member of the Buyers’ Group as the
Buyers shall specify on terms that no consideration is payable by any person for
such transfer; and

 

18.3.2                              if at Completion any Target Company owns any
interest in any asset which is not part of the business of any Target Company,
the Buyers shall, as soon as practicable, ensure that such interest (together
with any benefit or sum, net of tax and other out of pocket expenses accruing to
any member of the relevant Buyers’ Group as a result of holding that interest
since Completion) and out of pocket expenses incurred in transferring the asset
is transferred to such member of the Sellers’ Group as the relevant Seller shall
specify on terms that no consideration is payable by any person for such a
transfer.

 

19.                                 ASSIGNMENT

 

19.1                           Except as provided in this Clause 19 or unless
the Sellers and the Buyers specifically agree in writing, no person shall
assign, transfer, charge or otherwise deal with all or

 

18

--------------------------------------------------------------------------------


 

any of its rights under this agreement nor grant, declare, create or dispose of
any right or interest in it.  Any purported assignment in contravention of this
Clause 19 shall be void.

 

19.2                           If an assignment is made in accordance with this
Clause 19, the liabilities of the members of the Sellers to the members of the
relevant Buyers’ Group under this agreement shall be no greater than such
liabilities would have been if the relevant Buyer had continued to own the Sale
Shares and the assignment had not occurred.

 

20.                                 CONFLICTS WITH OTHER ARRANGEMENTS

 

20.1                           If there is any conflict between the terms of
this agreement and any agreement entered into pursuant to it, or any other
agreement of any kind, this agreement shall prevail (as between the parties to
this agreement and as between any members of the Sellers’ Group and any members
of the relevant Buyers’ Group) unless (i) such other agreement expressly states
that it overrides this agreement in the relevant respect and (ii) the Sellers
and the Buyers are either also parties to that other agreement or otherwise
expressly agree in writing that such other agreement shall override this
agreement in that respect.

 

21.                                 BASIS OF LIABILITY

 

21.1                           The liabilities and obligations of the Buyers
under this agreement shall be joint and several.  If any liability of any of the
Buyers is or becomes illegal, invalid or unenforceable in any respect, that
shall not impair the liabilities of any other Buyer under this agreement.

 

22.                                 WHOLE AGREEMENT

 

22.1                           This agreement and any documents in agreed form
referred to herein set out the whole agreement between the parties in respect of
the sale and purchase of the Sale Shares and supersede any prior agreement
(whether oral or written) relating to the Proposed Transactions.

 

22.2                           It is agreed that:-

 

22.2.1                              no party shall have any claim or remedy in
respect of any statement, representation, warranty or undertaking made by or on
behalf of any other party (or any of its Connected Persons, as defined below) in
relation to the Proposed Transactions which is not expressly set out in this
agreement or in any of the documents in Agreed form;

 

22.2.2                              any terms or conditions implied by law in
any jurisdiction in relation to the Proposed Transactions are excluded to the
fullest extent permitted by law, or if incapable of exclusion, any right or
remedies in relation to them are irrevocably waived;

 

22.2.3                              the only right or remedy of a party in
relation to any provision of this agreement or any other document in agreed form
shall be for breach of this agreement or the relevant document in agreed form.

 

22.2.4                              except for any liability in respect of a
breach of this agreement or any document in agreed form, no party (or any of its
Connected

 

19

--------------------------------------------------------------------------------


 

Persons) shall owe any duty of care or have any liability in tort or otherwise
to any other party (or its respective Connected Persons) in relation to the
Proposed Transactions;

 

PROVIDED THAT this Clause shall not exclude any liability for (or remedy in
respect of) fraudulent misrepresentation.  Each party agrees to the terms of
this Clause 22 on its own behalf and as agent for each of its Connected
Persons.  For the purpose of this Clause, Connected Person means (in relation to
a party) the officers, employees, agents and advisors of that party or any
member of its Group.

 

23.                                 VARIATION AND WAIVER

 

23.1                           Any variation of this agreement shall be in
writing and signed by or on behalf of the parties.

 

23.2                           Any waiver of any right under this agreement is
only effective if it is in writing and it applies only to the party to whom the
waiver is addressed and to the circumstances for which it is given and shall not
prevent the party who has given the waiver from subsequently relying on the
provision it has waived.

 

23.3                           No failure to exercise or delay in exercising any
right or remedy provided under this agreement or by law constitutes a waiver of
such right or remedy or shall prevent any future exercise in whole or in part
thereof.

 

23.4                           No single or partial exercise of any right or
remedy under this agreement shall preclude or restrict the further exercise of
any such right or remedy.

 

23.5                           Unless specifically provided otherwise, rights
arising under this agreement are cumulative and do not exclude rights provided
by law.

 

24.                                 COSTS

 

24.1                           Unless otherwise provided, all costs in
connection with the negotiation, preparation, execution and performance of this
agreement, and any documents referred to in it, shall be borne by the party that
incurred the costs.

 

25.                                 NOTICE

 

25.1                           A notice given under this agreement:

 

25.1.1                              shall be in writing;

 

25.1.2                              shall be sent for the attention of the
person, and to the address or fax number, specified in this clause 25 (or such
other address, fax number or person as each party may notify to the others in
accordance with the provisions of this clause 25) (and in the case of 25.2.1
copies shall be sent to General Counsel of SIRVA at the same address); and

 

25.1.3                              shall be:

 

20

--------------------------------------------------------------------------------


 

(a)                                                          delivered
personally; or

 

(b)                                                         sent by fax; or

 

(c)                                                          sent by pre-paid
first-class post or recorded delivery; or

 

(d)                                                         (if the notice is to
be served by post outside the country from which it is sent) sent by airmail

 

and shall be copied by email.

 

25.2                           The addresses for service of notice (unless
otherwise notified in writing) are:

 

25.2.1                              Sellers:

 

(a)                                                          address: SIRVA
Inc., 700 Oakmont Lane, Westmont, Illinois 60559, USA

 

(b)                                                         for the attention
of: Senior Vice President, General Counsel & Secretary

 

(c)                                                          fax number: +1
(630) 468 4706

 

(d)                                                         email: 
Eryk.Spytek@SIRVA.com

 

and

 

(e)                                                          address:  SIRVA
Inc., 700 Oakmont Lane, Westmont, Illinois 60559, USA

 

(f)                                                            for the attention
of: Senior Vice President and Chief Financial Officer

 

(g)                                                         fax number: +1 (630)
468 4829

 

(h)                                                         email: 
James.Bresingham@SIRVA.com

 

 

25.2.2                              Buyers:

 

(a)                                                          address: Drury Way,
Brent Park, London NW10 0JN

 

(b)                                                         for the attention
of: Yogesh Mehta

 

(c)                                                          fax number: +44 208
955 1326

 

(d)                                                         email: 
yogesh.mehta@teamrelocations.com

 

25.3                           A notice is deemed to have been received:

 

25.3.1                              if delivered personally, at the time of
delivery; or

 

21

--------------------------------------------------------------------------------


 

25.3.2                              in the case of fax, at the time of
transmission; or

 

25.3.3                              in the case of pre-paid first class post,
recorded delivery, 1 Business Day from the date of posting; or

 

25.3.4                              in the case of registered airmail, 5
Business Days from the date of posting; or

 

25.3.5                              if deemed receipt under the previous
paragraphs of this clause 25.3 is not within business hours (meaning 9.00 am to
5.30 pm Monday to Friday on a day that is not a public holiday in the place of
receipt), when business next starts in the place of receipt.

 

25.4                           To prove service, it is sufficient to prove that
the notice was transmitted by fax to the fax number of the party or, in the case
of post, that the envelope containing the notice was properly addressed and
posted.

 

26.                                 SEVERANCE

 

26.1                           If any provision of this agreement (or part of a
provision) is found by any court or administrative body of competent
jurisdiction to be invalid, unenforceable or illegal, the other provisions shall
remain in force.

 

26.2                           If any invalid, unenforceable or illegal
provision would be valid, enforceable or legal if some part of it were deleted,
the provision shall apply with whatever modification is necessary to give effect
to the commercial intention of the parties.

 

27.                                 AGREEMENT SURVIVES COMPLETION

 

This agreement (other than obligations that have already been fully performed)
remains in full force after Completion.

 

28.                                 THIRD PARTY RIGHTS

 

This agreement and the documents referred to in it are made for the benefit of
the parties and their successors and permitted assigns and are not intended to
benefit, or be enforceable by, anyone else.

 

29.                                 SUCCESSORS

 

The rights and obligations of the Sellers and the Buyers under this agreement
shall continue for the benefit of, and shall be binding on, their respective
successors and assigns.

 

30.                                 COUNTERPARTS

 

This agreement may be executed in any number of counterparts, each of which is
an original and which together have the same effect as if each party had signed
the same document.

 

31.                                 GOVERNING LAW AND JURISDICTION

 

31.1                           This agreement and any disputes or claims arising
out of or in connection with its subject matter are governed by and construed in
accordance with the law of England.

 

22

--------------------------------------------------------------------------------


 

31.2                           The parties irrevocably agree that the courts of
England have exclusive jurisdiction to settle any dispute or claim that arises
out of or in connection with this agreement.

 

AS WITNESS the hands of the parties hereto or their duly authorised agents the
day and year first above written.

 

23

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Part A: Shares/Target Companies

 

Share Seller

 

Interest/Shares in the
Target Companies
(other than the
Subsidiaries)

 

Share Buyer

 

Price £

NA (UK) Limited
Partnership

 

100 Ordinary Shares of £1 each in SIRVA Group Holdings Limited

 

Picot Limited

 

£1,054,000

North American
International Holding
Corporation

 

13,999,999 Ordinary Shares of US$1 each in SIRVA Ireland

 

Irving Holdings Limited

 

£1,053,999

NA (UK) GP Limited

 

1 Ordinary Share of US$1 in SIRVA Ireland

 

Irving Holdings Limited

 

1

 

24

--------------------------------------------------------------------------------


 

Part B: Particulars of the Companies

 

The Companies

 

Name:

 

 

SIRVA Ireland

Registration number:

 

310236

 

Registered office:

 

25/28 North Wall Quay, Dublin 1

 

Authorised share capital

 

US$14,000,000 divided into 14,000,000 ordinary shares of US$1 each

 

Issued share capital

 

US$14,000,000 divided into 14,000,000 ordinary shares of US$1 each

 

Registered shareholders (and number of Sale Shares held):

 

North American International Holding Corporation (13,999,999 ordinary shares of
US$1 each) NA (UK) GP Limited (1 ordinary shares of US$1 each)

 

Beneficial owners of Sale Shares (if different) (and number of Sale Shares
beneficially owned):

 

 

As per registered holders

 

Directors and shadow directors:

 

Directors

 

Douglas Vandervoot Gathany

 

Eryk Jesse Spytek

 

Secretary:

 

Deirdra Kostak

 

Registered charges

 

None registered

 

 

25

--------------------------------------------------------------------------------


 

Name:

 

SIRVA Group Holdings Limited

 

Registration number:

 

5995267

 

Registered office:

 

Heritage House, 345 Southbury Road, Enfield, Middlesex,
EN1 1UP

 

Authorised share capital

 

100 ordinary shares of £1 each

 

Issued share capital

 

100 ordinary shares of £1 each

 

Registered shareholders (and number of shares held):

 

 

NA (UK) Limited Partnership (100 ordinary shares of £1 each)

Beneficial owners of shares (if different) (and number of shares held):

 

 

As per registered holders

Directors and shadow directors:

 

Directors

 

Douglas Vandervoot Gathany

 

Eryk Jesse Spytek

 

Secretary:

 

Southbury Secretaries Limited

 

Registered charges

 

None registered

 

 

26

--------------------------------------------------------------------------------


 

The Subsidiaries

 

Name:

 

The Baxendale Insurance Company Limited

 

Registration number:

 

263247

 

Registered office:

 

Third Floor, The Metropolitan Building, James Joyce Street, Dublin 1

 

Authorised share capital

 

£37,650,000 divided into 37,650,000 ordinary shares of £1 each €126.9738 divided
into 100 ordinary shares of €1.269738 each

 

Issued share capital

 

12,650,000 ordinary shares of £1 each
2 ordinary shares of €1.269738 each

 

Registered shareholders (and number of shares held):

 

Pickfords 1999 Limited (1,265,000 ordinary shares of £1 each and 2 ordinary
shares of €1.269738 each)
SIRVA Ireland (11,000,385 ordinary share of £1 each)

 

Beneficial owners of shares (if different) (and number of shares held):

 

 

As per registered holders

Directors and shadow directors:

 

Directors



Michael Ejupi

 

Benjamin John Power

 

Deidra Kostak

 

Eamon Walsh

 

Secretary:

 

Goodbody Secretarial Limited

 

Registered charges

 

Charge on book debts dated 11 February 2003 in favour of Allied Irish Banks Plc

 

Charge on book debts dated 6 March 2003 in favour of Allied Irish Banks Plc

 

 

 

27

--------------------------------------------------------------------------------


 

Name:

 

SIRVA UK Limited

 

Registration number:

 

2378287

 

Registered office:

 

Heritage House, 345 Southbury Road, Enfield, Middlesex,
EN1 1UP

 

Authorised share capital:

 

£150,000,000 divided into ordinary shares of £1 each

 

US$250,000,000 divided into ordinary shares of US$1 each

 

Issued share capital:

 

100 ordinary shares of £1 each



193,999,800 ordinary shares of US$1 each

 

Registered shareholders (and number of shares held):

 

SIRVA Holdings Limited (98 ordinary shares of £1 and 193,999,800 ordinary shares
of US$1 each) (2 ordinary shares are held by Realcause Limited who will continue
to hold those shares after Completion)

 

Beneficial owners of shares (if different) (and number of shares held):

 

 

As per registered holders

Directors and shadow directors:

 

Directors

 

Douglas Vandervoot Gathany

 

Eryk Jesse Spytek

 

Secretary:

 

Southbury Secretaries Limited

 

Registered charges

 

Guarantee and debenture dated 27 January 2004 in favour of JP Morgan Chase Bank

 

Guarantee and debenture dated 23 December 2004 in favour of JP Morgan Chase Bank
N.A.

 

Deed of amendment dated 23 December 2004 in favour of JP Morgan Chase Bank N.A.

 

28

--------------------------------------------------------------------------------


 

Name:

 

A & N Removals Limited

 

Registration number:

 

927197

 

Registered office:

 

Heritage House, 345 Southbury Road, Enfield, Middlesex,
EN1 1UP

 

Authorised share capital

 

£2,000 divided into 2,000 ordinary shares of £1 each

 

Issued share capital

 

2 ordinary shares of £1 each

 

Registered shareholders (and number of shares held):

 

SIRVA UK Limited (2 ordinary shares of £1 each)

 

Beneficial owners of shares (if different) (and number of shares held):

 

 

As per registered holders

Directors and shadow directors:

 

Directors

 

Douglas Vandervoot Gathany

 

Eryk Jesse Spytek

 

Secretary:

 

Southbury Secretaries Limited

 

Auditor

 

Not applicable

 

Registered charges

 

None registered

 

 

29

--------------------------------------------------------------------------------


 

Name:

 

Allied Pickfords Limited

 

Registration number:

 

964070

 

Registered office:

 

Heritage House, 345 Southbury Road, Enfield, Middlesex,
EN1 1UP

 

Authorised share capital

 

£100 divided into 100 ordinary shares of £1 each

 

Issued share capital

 

100 ordinary shares of £1 each

 

Registered shareholders (and number of shares held):

 

SIRVA UK Limited (100 ordinary shares of £1 each)

 

Beneficial owners of shares (if different) (and number of shares held):

 

 

As per registered holder

Directors and shadow directors:

 

Directors

 

Douglas Vandervoot Gathany

 

Eryk Jesse Spytek

 

Secretary:

 

Southbury Secretaries Limited

 

Registered charges

 

None registered

 

 

30

--------------------------------------------------------------------------------


 

Name:

 

Allied Pickfords Limited

 

Registration number:

 

13181

 

Registered office:

 

25/28 North Wall Quay, Dublin 1

 

Authorised share capital

 

€625 divided into 500 ordinary shares of €1.25 each

 

Issued share capital

 

50 ordinary shares of €1.25 each

 

Registered shareholders (and number of shares held):

 

SIRVA UK Limited (50 ordinary shares of €1.25 each)

 

Beneficial owners of shares (if different) (and number of shares held):

 

As per registered holder

 

Directors and shadow directors:

 

Directors

 

Kevin Douglas Pickford

 

Eryk Jesse Spytek

 

Secretary:

 

Deidra Kostak

 

Registered charges

 

None registered

 

 

31

--------------------------------------------------------------------------------


 

Name:

 

Arthur Pierre (U.K.) Limited

 

Registration number:

 

1308095

 

Registered office:

 

Heritage House, 345 Southbury Road, Enfield, Middlesex,
EN1 1UP

 

Authorised share capital

 

£80,000 divided into 80,000 ordinary shares of £1 each

 

Issued share capital

 

80,000 ordinary shares of £1 each

 

Registered shareholders (and number of shares held):

 

SIRVA UK Limited (80,000 ordinary shares of £1 each)

 

Beneficial owners of shares (if different) (and number of shares held):

 

 

As per registered holder

Directors and shadow directors:

 

Directors

 

Kevin Douglas Pickford

 

Eryk Jesse Spytek

 

Secretary:

 

Southbury Secretaries Limited

 

Registered charges

 

None registered

 

 

32

--------------------------------------------------------------------------------


 

Name:

 

Hoults Removals Limited

 

Registration number:

 

286353

 

Registered office:

 

Heritage House, 345 Southbury Road, Enfield, Middlesex,
EN1 1UP

 

Authorised share capital

 

£1,000 divided into ordinary shares of £1 each

 

Issued share capital

 

750 ordinary shares of £1 each

 

Registered shareholders (and number of shares held):

 

SIRVA UK Limited (750 ordinary shares of £1 each)

 

Beneficial owners of shares (if different) (and number of shares held):

 

 

As per registered holder

Directors and shadow directors:

 

Directors

 

Douglas Vandervoot Gathany

 

Eryk Jesse Spytek

 

Secretary:

 

Southbury Secretaries Limited

 

Auditor

 

Not applicable

 

Registered charges

 

None registered

 

 

33

--------------------------------------------------------------------------------


 

Name:

 

Moving Services Property Limited

 

Registration number:

 

2479401

 

Registered office:

 

Heritage House, 345 Southbury Road, Enfield, Middlesex,
EN1 1UP

 

Authorised share capital

 

£1,000 divided into ordinary shares of £1 each

 

Issued share capital

 

2 ordinary shares of £1 each

 

Registered shareholders (and number of shares held):

 

SIRVA UK Limited (2 ordinary shares of £1 each)

 

Beneficial owners of shares (if different) (and number of shares held):

 

 

As per registered holder

Directors and shadow directors:

 

Directors

 

Douglas Vandervoot Gathany

 

Eryk Jesse Spytek

 

Secretary:

 

Southbury Secretaries Limited

 

Auditor

 

Not applicable

 

Registered charges

 

None registered

 

 

 

34

--------------------------------------------------------------------------------


 

Name:

 

Pickfords 1999 Limited

 

Registration number:

 

528868

 

Registered office:

 

Heritage House, 345 Southbury Road, Enfield, Middlesex,
EN1 1UP

 

Authorised share capital

 

£1,000,000 divided into ordinary shares of £1 each

 

Issued share capital

 

1,000,000 ordinary shares of £1 each

 

Registered shareholders (and number of shares held):

 

SIRVA UK Limited (1,000,000 ordinary shares of £1 each)

 

Beneficial owners of shares (if different) (and number of shares held):

 

 

As per registered holder

Directors and shadow directors:

 

Directors

 

Douglas Vandervoot Gathany

 

Eryk Jesse Spytek

 

Secretary:

 

Southbury Secretaries Limited

 

Registered charges

 

Guarantee and debenture dated 27 January 2004 in favour of JP Morgan Chase Bank

 

Guarantee and debenture dated 23 December 2004 in favour of JP Morgan Chase Bank
N.A.

 

Deed of amendment dated 23 December 2004 in favour of JP Morgan Chase Bank N.A.

 

 

35

--------------------------------------------------------------------------------


 

Name:

 

Pickfords Limited

 

Registration number:

 

5025126

 

Registered office:

 

Heritage House, 345 Southbury Road, Enfield, Middlesex,
EN1 1UP

 

Authorised share capital

 

£1,000 divided into ordinary shares of £1 each

 

Issued share capital

 

1 ordinary share

 

Registered shareholders (and number of shares held):

 

SIRVA UK Limited (1 ordinary share of £1)

 

Beneficial owners of shares (if different) (and number of shares held):

 

 

As per registered holder

Directors and shadow directors:

 

Directors

 

Douglas Vandervoot Gathany

 

Eryk Jesse Spytek

 

Secretary:

 

Southbury Secretaries Limited

 

Auditor

 

Not applicable

 

Registered charges

 

None registered

 

 

36

--------------------------------------------------------------------------------


 

Name:

 

Pickfords Manhire Limited

 

Registration number:

 

1290839

 

Registered office:

 

Heritage House, 345 Southbury Road, Enfield, Middlesex,
EN1 1UP

 

Authorised share capital

 

£100 divided into ordinary shares of £1 each

 

Issued share capital

 

100 ordinary shares of £1 each

 

Registered shareholders (and number of shares held):

 

SIRVA UK Limited (100 ordinary shares of £1 each)

 

Beneficial owners of shares (if different) (and number of shares held):

 

 

As per registered holder

Directors and shadow directors:

 

Directors

 

Douglas Vandervoot Gathany

 

Eryk Jesse Spytek

 

Secretary:

 

Southbury Secretaries Limited

 

Registered charges

 

Guarantee and debenture dated 27 January 2004 in favour of JP Morgan Chase Bank

 

Guarantee and debenture dated 23 December 2004 in favour of JP Morgan Chase Bank
N.A.

 

Deed of amendment dated 23 December 2004 in favour of JP Morgan Chase Bank N.A.

 

37

--------------------------------------------------------------------------------


 

Name:

 

Pitt & Scott Limited

 

Registration number:

 

1140570

 

Registered office:

 

Heritage House, 345 Southbury Road, Enfield, Middlesex,
EN1 1UP

 

Authorised share capital

 

£100 divided into ordinary shares of £1 each

 

Issued share capital

 

100 ordinary shares of £1 each

 

Registered shareholders (and number of shares held):

 

SIRVA UK Limited (100 ordinary shares of £1 each)

 

Beneficial owners of shares (if different) (and number of shares held):

 

 

As per registered holder

Directors and shadow directors:

 

Directors

 

Douglas Vandervoot Gathany

 

Eryk Jesse Spytek

 

Secretary:

 

Southbury Secretaries Limited

 

Auditor

 

Not applicable

 

Registered charges

 

None registered

 

 

38

--------------------------------------------------------------------------------


 

Name:

 

Removedeal Limited

 

Registration number:

 

3677726

 

Registered office:

 

Heritage House, 345 Southbury Road, Enfield, Middlesex,
EN1 1UP

 

Authorised share capital

 

£1,000 divided into ordinary shares of £1 each

 

Issued share capital

 

2 ordinary shares of £1 each

 

Registered shareholders (and number of shares held):

 

SIRVA UK Limited (2 ordinary shares of £1 each)

 

Beneficial owners of shares (if different) (and number of shares held):

 

 

As per registered holder

Directors and shadow directors:

 

Directors

 

Douglas Vandervoot Gathany

 

Eryk Jesse Spytek

 

Secretary:

 

Southbury Secretaries Limited

 

Registered charges

 

None registered

 

 

39

--------------------------------------------------------------------------------


 

Name:

 

SIRVA Services Limited

 

Registration number:

 

970220

 

Registered office:

 

Heritage House, 345 Southbury Road, Enfield, Middlesex,
EN1 1UP

 

Authorised share capital:

 

£100 divided into ordinary shares of £1 each

 

Issued share capital:

 

100 ordinary shares of £1 each

 

Registered shareholders (and number of shares held):

 

SIRVA UK Limited (100 ordinary shares of £1 each)

 

Beneficial owners of shares (if different) (and number of shares held):

 

 

As per registered holder

Directors and shadow directors:

 

Directors

 

Douglas Vandervoot Gathany

 

Eryk Jesse Spytek

 

Secretary:

 

Southbury Secretaries Limited

 

Auditor

 

Not applicable

 

Registered charges

 

None registered

 

 

40

--------------------------------------------------------------------------------


 

Name:

 

SIRVA Trustees Limited

 

Registration number:

 

3958102

 

Registered office:

 

345 Southbury Road, Enfield, Middlesex,
EN1 1UP

 

Authorised share capital:

 

£100 divided into ordinary shares of £1 each

 

Issued share capital:

 

1 ordinary share of £1

 

Registered shareholders (and number of shares held):

 

SIRVA UK Limited (1 ordinary share of £1)

 

Beneficial owners of shares (if different) (and number of shares held):

 

 

As per registered holder

Directors and shadow directors:

 

Directors

 

Ian Burgess

 

Michael John David Falvey

 

John Thomas

 

Clive Antony Johnson

 

Michael Brian Lamplough

 

Mark Taylor

 

Secretary:

 

Southbury Secretaries Limited

 

Auditor

 

Not applicable

 

Registered charges

 

None registered

 

 

 

41

--------------------------------------------------------------------------------


 

 

Name:

 

Southbury Secretaries Limited

 

Registration number:

 

03921683

 

Registered office:

 

Heritage House, 345 Southbury Road, Enfield, Middlesex, EN1 1UP

 

Authorised share capital:

 

£1000 divided into 1000 ordinary shares of £1 each

 

Issued share capital:

 

1 ordinary share of £1

 

Registered shareholders (and number of shares held):

 

SIRVA UK Limited (1 ordinary share of £1)

 

Beneficial owners of shares (if different) (and number of shares held):

 

 

As per registered holder

Directors and shadow directors:

 

Directors

 

Peter Gower

 

John Craig Hunter

 

Kay Rosemary Whitehall

 

Secretary:

 

John Craig Hunter

 

Registered charges

 

None registered

 

 

42

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Completion

 

 

Part 1

 

 

What the Seller shall deliver to the Buyers at Completion

 

1.                                       At Completion, the Sellers shall
deliver or cause to be delivered to the Buyers the following documents and
evidence:

 

1.1                                 transfers of the Sale Shares executed by the
registered holders in favour of the relevant Buyer as shown in Schedule 1;

 

1.2                                 the share certificates for the Sale Shares
in the names of the registered holders or an indemnity in the agreed form for
any lost certificates;

 

1.3                                 certificates in respect of all issued shares
in the capital of each of the Subsidiaries and transfers, in favour of any
person the Buyers direct, of all shares in any Subsidiary held by a nominee for
the Companies or another of its Subsidiaries (but for the avoidance of doubt, no
transfers of the 2 Shares held by Realcause Limited in SIRVA UK Limited);

 

1.4                                 in relation to the Companies and the
Subsidiaries, the statutory registers and minute books (written up to the time
of Completion), the common seal, certificate of incorporation and any
certificates of incorporation on change of name;

 

1.5                                 the written resignation executed as a deed
and in the agreed form of those directors and secretaries notified in writing by
the Buyers to the Sellers before Completion from their offices and employment
with the Companies or Subsidiaries;

 

1.6                                 in relation to all charges, mortgages,
debentures and guarantees to which the Companies or any of the Subsidiaries is a
party and, in relation to each such instrument and any covenants connected with
it a sealed discharge or release in the agreed form or substantially in an
agreed form;

 

1.7                                 evidence of the release of the irrevocable
letter of credit No. 02/GBA/008964/01 dated 30 November 2007 from AIB
International Corporate Banking on account of the indebtedness up to a maximum
amount of £600,000 sterling of The Baxendale Insurance Company Limited to Vero
Marine Limited.

 

43

--------------------------------------------------------------------------------


 

Part 2

 

Matters for the board meetings at Completion

 

1.                                       The Sellers shall cause a board meeting
of each of the Companies and the Subsidiaries to be held at Completion at which
the matters set out in this Part 2 of this Schedule 2 shall take place.

 

2.                                       A resolution to register the transfer
of the Sale Shares shall be passed at such board meeting of the Companies,
subject to the transfers being stamped at the cost of the Buyer.

 

3.                                       The directors and secretary referred to
in paragraph 1.6 of Part 1 of Schedule 2,  shall resign from their offices and
employment with the Companies and the Subsidiaries with effect from the end of
the relevant board meeting.

 

4.                                       The persons the Buyers nominate shall
be appointed as directors and secretary of each of the Companies and the
Subsidiaries (but not exceeding any maximum number of directors contained in the
relevant company’s articles of association). The appointments shall take effect
at the end of the board meeting.

 

5.                                       The address of the registered office of
each of the Companies and the Subsidiaries shall be changed to the address
notified by the Buyers.

 

6.                                       The accounting reference date of each
of the Companies and the Subsidiaries shall if required by the Buyer be changed
to the date notified by the Buyers.

 

44

--------------------------------------------------------------------------------


 

Part 3

 

What the Buyers shall deliver to the Sellers at Completion

 

1.                                       The Buyers shall deliver (or ensure
that there is delivered) to the Sellers a copy of a resolution (certified by a
duly appointed officer as true and correct) of the board or, as applicable,
supervisory board of the directors of each Buyer (or, as required by the law of
its jurisdiction or its Articles of Association, byelaws or equivalent
constitutional documents of its shareholders) authorising the execution of and
the performance by the relevant company of its obligations under this Agreement
and each of the documents referred to in it as being in the Agreed form

 

2.                                       The ARA duly executed by Team
Relocations Limited

 

3.                                       The northAmerican Trade Mark Licence
executed by Arthur Pierre (UK) Limited

 

4.                                       The Trade Mark Licence(s)

 

5.                                       The Promove Licence duly executed by
Team Relocations Limited

 

6.                                       The Transitional Services Agreement
duly executed by the Buyers

 

7.                                       The Allied Pickfords Licences duly
executed by the parties to them

 

8.                                       Deed of Assignment duly executed by
SIRVA UK Limited

 

9.                                       Evidence in agreed form of release of
the Third Party Assurances

 

10.                                 Waiver of rights to terminate the existing
authorised representative agreements

 

11.                                 Evidence reasonably satisfactory to the
Sellers that new letters of credit to replace the ones currently in place have
been put in place and will be effective from Completion in a form agreed and
between parties which will enable the release of those Third Party Assurances
identified in Part 2 of Schedule 4 (and if HSBC so require it evidence that
sufficient collateral has been put in place to enable the Third Party Assurances
as identified in Part 2 of Schedule 4 to be released) and evidence that the
letters of credit listed in Part 1 of Schedule 4 have been released.

 

12.                                 The agreed form letter re NAVL Loan executed
by the Buyers and Yogesh Mehta

 

13.                                 Evidence reasonably satisfactory to the
Sellers (which may be by way of written confirmation direct from Allied Van
Lines, Inc to the Sellers) that a letter referred in the  schedule to a
guarantee of today’s date and made between (1) TEAM Relocations Limited and
(2) the Sellers (a copy of which guarantee the Buyers have not seen) has been so
delivered to Allied Van Lines, Inc

 

45

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Warranties

 

 

General warranties

 

1.                                       Power to sell

 

1.1                                 Each Seller is a company, duly incorporated
under the laws of Delaware has obtained all corporate authorisations and has all
requisite power and authority to enter into and perform this agreement in
accordance with its terms and the other documents referred to in it.

 

1.2                                 This agreement and the other documents
referred to in it constitute (or shall constitute when executed) valid, legal
and binding obligations on the Seller in the terms of the agreement and such
other documents.

 

1.3                                 Compliance with the terms of this agreement
and the documents referred to in it shall not breach or constitute a default
under any of the following:

 

(a)                                  any agreement or instrument to which the
Seller is a party or by which it is bound; or

 

(b)                                 any order, judgment, decree or other
restriction applicable to the Seller.

 

2.                                       Trade Marks

 

2.1                                 SIRVA UK is the owner of the marks (save for
the Allied Pickfords marks) the subject of the Trade Mark Licences in the
countries shown next to those marks in Schedule 8 and has the right to grant the
Trade Mark Licences.

 

46

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Part 1

 

Assurance

 

Date Given

 

Seller Group

 

Recipient of the
Assurance

 

Company
Assurance
given on
behalf of

Comprehensive Guarantee (not to exceed £135,000)

 

11 December 2006

 

 

 

HM Revenues & Customs Harwich

 

 

SIRVA UK Limited

Guarantee under letter of credit (not to exceed £500,000)

 

 

Last amended 1 October 2007

 

 

 

QBE Insurance Company Limited

 

Pickfords Limited

Guarantee under letter of credit (not to exceed £900,000)

 

 

Last amended 26 November 2007

 

 

 

Royal and Sun Alliance/HSBC

 

Pickfords Limited

Guarantee under letter of credit (not to exceed £1,518,000)

 

 

3 Dec 2007

 

SIRVA
Worldwide Inc

 

J P Morgan Group/HSBC

 

SIRVA UK Limited

 

Part 2

 

SIRVA Inc. backstop LCs (“Listed Assurances”)

 

 

Assurance

 

Date Given

 

Seller Group
Company giving

the assurance

 

Recipient of
the Assurance

 

Company
Assurance
given on

behalf of

Guarantee under letter of credit (not to exceed £1,518,000)

 

 

3 Dec 2007

 

SIRVA
Worldwide Inc

 

J P Morgan Group/HSBC

 

SIRVA UK Limited

Guarantee under letter of credit (not to exceed £1,535,000)]

 

 

29 Nov 2006

 

SIRVA
Worldwide Inc

 

QBE Insurance Company and
Royal Sun Alliance

 

SIRVA UK Limited

 

 

47

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Steps to clear down intercompany loans within the SIRVA group pre-Completion

 

 

 

 

[Flow diagram of steps to pay down SIRVA group intercompany loans]

 

[Details of journal entries related to pay down of SIRVA group intercompany
loans]

 

[Details of various accounts associated with SIRVA group intercompany loans]

 

 

48

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

Conduct of Target Companies Pre-Completion

 

1.                                       From the date of this Agreement until
Completion, the Sellers shall (unless otherwise required or permitted by the
terms of any document in agreed form or as may be approved by the Buyers, such
approval not to be unreasonably withheld or delayed) ensure that, in relation
only to the applicable Target Companies:

 

(a)                                  the business of the Target Companies is
carried out in the ordinary course;

 

(b)                                 from the date on which the Interim Debt is
provided conference calls will be arranged to take place on each Tuesday and
Friday (or the next Business Day if there is a bank holiday or on such other
days as the parties may from time to time agree), between representatives of the
Buyers, and/or Kevin Pickford, and/or Brad McCarthy and representatives of the
Sellers.  Such calls will be used for the purpose of enabling the Buyers to
consult with the Sellers in relation to the operation of the business of the
Target Companies and the way in which the Interim Debt is required and spent;

 

(c)                                  so far as they are able (having regard to
bankruptcy and other relevant laws and obligations to which they are subject),
the members of the Sellers’ Group shall continue to treat the Target Companies
substantially in the same manner in which other members of the Sellers’ Group
are treated after the date hereof:

 

(d)                                 no Target Company save as otherwise provided
herein:

 

(i)                                     enters into any contract or commitment
that is not in the ordinary course;

 

(ii)                                  declares or pays any dividend or other
distribution (whether in cash, stock or in kind) or reduces its paid up share
capital;

 

(iii)                               issues or agrees to issue or allot any share
capital (except to another Target Company);

 

(iv)                              grants any lease or third party right in
respect of its properties or transfers or otherwise disposes of any of its
properties;

 

(v)                                 makes any loan other than as between Target
Companies or in the any ordinary course;

 

(vi)                              enters into any leasing, hire purchase or
other agreement or arrangements for payment on deferred terms where the asset
cost exceeds US$100,000;

 

(vii)                           grants or issues any mortgage, charge, debenture
or other security or gives any guarantee or indemnity;

 

(viii)                        makes, or announces to any person any proposal to
make, any change or addition to any retirement/disability benefit of or in
respect of any of its directors or employees or former directors or former
employees (or any dependant of any such person) or to any share

 

49

--------------------------------------------------------------------------------


 

scheme (other than any change required by law) or grants or makes any additional
retirement/death/disability benefit or, without limiting the foregoing, takes
any action or allows any action to be taken in relation to any share scheme
other than in the ordinary course of administering any share scheme or omits to
take any action necessary or prudent for the proper operation of any share
scheme;

 

(ix)                                enters into or terminates any contract which
has a value or is likely to involve expenditure in excess of US$100,000 per
annum or which cannot be performed within its terms within three years after the
date on which it is entered into;

 

(x)                                   institutes or settles any litigation where
that action is likely to result in a payment to or by a Target Company of
US$100,000 or more (except for collection in the ordinary course of trading
debts which exceeds US$100,000;

 

(xi)                                creates any Encumbrance over the Sale Shares
or the shares or assets of any Target Company other than a Permitted
Encumbrance;

 

(xii)                             borrows any money (except borrowings from its
bankers not exceeding US$100,000 and existing borrowings);

 

(e)                                  all transactions between any Target Company
and any member of the Sellers’ Group shall take place in a manner and on terms
substantially consistent with previous practice in the 12 months prior to the
date of this Agreement.

 

(f)                                    other than in the ordinary course of
business, no member of the Sellers’ Group or any Target Company:

 

(i)                                     employs or agrees to employ any new
persons fully or part time in a senior managerial capacity with a salary of more
than US$100,000 per annum;

 

(ii)                                  makes changes (other than those required
by law) in terms of employment (including pension fund commitments) in each case
in circumstances which are likely to increase the aggregate total staff costs of
the business of any Target Company by more than 5% per annum; or

 

(iii)                               terminates (other than for cause) the
employment of any senior management [(other than Nigel Smith)] with a salary of
more than US$100,000;

 

(g)                                 the Target Companies use all reasonable
endeavours to preserve the goodwill of their respective businesses;

 

2.                                       The Buyers shall not exercise any of
their rights pursuant to this Schedule 6 (including the right to refuse to
approve any particular transaction or action) in such a manner as could disrupt
unreasonably the efficient operations of any Target Company.

 

50

--------------------------------------------------------------------------------


 

3.                                       Nothing in this Schedule 6 nor any
other provisions of this Agreement shall prevent any Target Company from
entering into the documents in agreed form nor prevent the Sellers nor any
Target Company from taking such action necessary to enable this Agreement and
the agreed form documents to be completed nor shall it prevent the Target
Companies from clearing down or assuming inter company loans as contemplated by
the proposals set out in Schedule 5 (Steps to clear down inter company loans).
It is agreed by the Buyers for themselves and for the Target Companies after
Completion that there will be no loans due from any of the members of the
Sellers’ Group to any Target Company after Completion save for the loan due from
North American Van Lines, Inc (which loan has been written down to zero in the
books of the relevant Target since it is expected to be extinguished as part of
the Chapter 11 bankruptcy proceedings continuing in relation to the Sellers’
Group).

 

4.                                       It is also agreed that nothing in this
Schedule shall prevent or prohibit the Target Companies from transferring or
novating franchise agreements to which Allied Pickfords Limited is a party and
which relate to the territories of Japan, Indonesia and Korea to a Licensee
listed in Schedule 8 or a member of the Sellers’ Group.

 

51

--------------------------------------------------------------------------------


SCHEDULE 7

 

Software Licences

 

 

SOFTWARE

 

No. of Licences to be provided by
Sirva Inc

 

 

 

Windows Advanced Server 2000

 

3

 

 

 

Windows Server Standard 2003

 

26

Windows Server 2003 CAL

 

669

 

 

 

 

 

 

 

 

 

Windows 2003 Terminal Server CAL

 

400

 

 

 

Windows 2003 Terminal Server User CAL

 

250

 

 

 

 

 

 

 

 

 

Office Professional 2003

 

125

Office Standard 2003

 

250

 

 

 

 

 

 

SQL Server 2005 CAL

 

87

 

 

 

Project 2000

 

14

Project 2002

 

4

 

 

 

Exchange 2003 CAL

 

1,100

SharePoint Designer 2003 (no longer
available as replaced by MS Visual
Studio Team Dev 08)

 

1

 

 

 

Citrix Enterprise PS4 CAL

 

565

 

52

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

Licensees of Trade Mark Licenses

 

 

 

COUNTRY

 

Mark

 

CLASS

 

RENEWAL
DATE

 

REG
NO

 

REG
DATE

 

Licensee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

Australia

 

PICKFORDS

 

 

ALLIED PICKFORDS

 

NB: The ALLIED PICKFORDS mark is owned by the Sellers Group not by SIRVA UK Ltd.

 

 

Class 39

 

 

Class 39 / 45

 

03/30/2010

 

 

09/19/2013

 

599406

 

 

971205

 

12/20/1995

 

 

19/09/2003

 

SIRVA Pty Ltd

 

202 — 228 Greens Road

 

Dandenong, VIC 3175

2.

 

Bahrain

 

PICKFORDS

 

Class 39

 

04/30/2015

 

44231

 

02/14/2007

 

SIRVA (Asia) Pte Ltd

 

10 Hoe Chiang Road

 

06-01 Keppel Towers

 

Singapore 089315

 

 

53

--------------------------------------------------------------------------------


 

 

 

COUNTRY

 

Mark

 

CLASS

 

RENEWAL
DATE

 

REG
NO

 

REG
DATE

 

Licensee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

Brazil

 

PICKFORDS

 

Class 38

 

04/06/2009

 

817620710

 

04/06/1999

 

Allied International

N.A. Inc

 

700 Oakmont Lane

 

Westmont IL 60559

 

4.

 

Bulgaria

 

PICKFORDS

 

Class 39

 

07/13/2012

 

2332

 

07/06/1993

 

Allied International N.A. Inc

 

700 Oakmont Lane

 

Westmont IL 60559

 

5.

 

Canada

 

PICKFORDS

 

Class 39

 

04/10/2022

 

396839

 

04/10/1992

 

Allied International N.A. Inc

 

700 Oakmont Lane

 

Westmont IL 60559

 

 

54

--------------------------------------------------------------------------------


 

 

 

COUNTRY

 

Mark

 

CLASS

 

RENEWAL
DATE

 

REG
NO

 

REG
DATE

 

Licensee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

China

 

PICKFORDS

 

Class 39

 

01/06/2015

 

775343

 

01/07/1995

 

Sirva International Freight Forwarding (Shanghai) Co Ltd.
268 Zhongshan Nan Road
Unit 801 New
Resources Plaza
Shanghai
China 200010

 

7.

 

Croatia

 

PICKFORDS

 

No details

 

12/21/2012

 

Z922148A

 

08/02/1996

 

Allied International N.A. Inc

 

700 Oakmont Lane

 

Westmont IL 60559

 

8.

 

Egypt

 

PICKFORDS

 

Class 39

 

12/14/2008

 

73442

 

12/14/1988

 

SIRVA (Asia) Pte Ltd.

 

10 Hoe Chiang Road

 

06-01 Keppel Towers

 

Singapore 089315

 

 

55

--------------------------------------------------------------------------------


 

 

 

COUNTRY

 

Mark

 

CLASS

 

RENEWAL
DATE

 

REG
NO

 

REG
DATE

 

Licensee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9.

 

Greece

 

PICKFORDS

 

Class 39

 

07/21/2013

 

115172

 

10/17/1995

 

Allied International N.A. Inc

 

700 Oakmont Lane

 

Westmont IL 60559

 

10.

 

Hong Kong

 

PICKFORDS

 

Class 39

 

01/11/2014

 

B00925/1995

 

01/11/1993

 

Allied Pickfords Limited

 

Suites 602-08

 

6th Floor, 248
Queen’s Road East

 

Wanchai

 

Hong Kong

 

11.

 

India

 

PICKFORDS

 

PICFORDS

 

Class 16

 

Class 39

 

12/20/2018

 

09/17/2013

 

792235

 

1237747

 

12/18/2006

 

12/29/2005

 

SIRVA (Asia) Pte Ltd.

 

10 Hoe Chiang Road

 

06-01 Keppel Towers

 

Singapore 089315

 

 

56

--------------------------------------------------------------------------------


 

 

 

COUNTRY

 

Mark

 

CLASS

 

RENEWAL
DATE

 

REG
NO

 

REG
DATE

 

Licensee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12.

 

Indonesia

 

PICKFORDS

 

Class 39

 

Class 16

 

09/24/2013

 

12/17/2011

 

562846

 

488417

 

01/02/1995

 

01/06/1995

 

SIRVA (Asia) Pte Ltd.

 

10 Hoe Chiang Road

 

06-01 Keppel Towers

 

Singapore 089315

 

13.

 

Italy

 

PICKFORDS

 

Class 39

 

12/06/2008

 

858265

 

10/16/1991

 

Allied International N.A. Inc

 

700 Oakmont Lane

 

Westmont IL 60559

 

14.

 

Japan

 

PICKFORDS

 

PICKFORDS IN

 

KATAKANA

 

Class 39

 

Class 39

 

02/28/2015

 

05/02/2017

 

3023380

 

3299253

 

02/28/1995

 

05/02/1997

 

SIRVA (Asia) Pte Ltd.

10 Hoe Chiang Road

 

06-01 Keppel Towers

 

Singapore 089315

 

 

57

--------------------------------------------------------------------------------


 

 

 

COUNTRY

 

Mark

 

CLASS

 

RENEWAL
DATE

 

REG
NO

 

REG
DATE

 

Licensee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15.

 

Kosovo

 

PICKFORDS

 

Unregistered

 

Unregistered

 

Unregistered

 

Unregistered

 

Allied International N.A. Inc

 

700 Oakmont Lane

 

Westmont IL 60559

 

16.

 

Kuwait

 

PICKFORDS

 

Class 39

 

11/22/2014

 

57889

 

03/13/2006

 

SIRVA (Asia) Pte Ltd.

 

10 Hoe Chiang Road

 

06-01 Keppel Towers

 

Singapore 089315

 

 

 

58

--------------------------------------------------------------------------------


 

 

 

COUNTRY

 

Mark

 

CLASS

 

RENEWAL
DATE

 

REG
NO

 

REG
DATE

 

Licensee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.

 

Malaysia

 

PICKFORDS

 

Unregistered

 

Unregistered

 

Unregistered

 

Unregistered

 

Allied Pickfords (M) Sdn. Bhd.

 

Lot 31-B3, Jalan 5/32A Batu 61/2

 

off Jalan Kepong

 

52100 Kuala Lumpur

 

Malaysia

18.

 

New Zealand

 

PICKFORDS RECORDS MANAGEMENT

 

 

 

 

PICKFORDS SECURITY DESTRUCTION

 

 

 

PICKFORDS

 

 

 

PICKFORDS

 

 

 

Class 39

 

 

 

 

 

 

 

Class 35

 

 

 

 

 

 

Class 39

 

 

07/08/2017

 

 

 

 

 

 

 

07/08/2017

 

 

 

 

 

 

06/29/2009

 

 

264335

 

 

 

 

 

 

 

264336

 

 

 

 

 

 

189944

 

 

11/12/1999

 

 

 

 

 

 

 

11/12/1999

 

 

 

 

 

 

06/29/1988

 

 

SIRVA Group (NZ)

Ltd

 

 

 

415 Church St

 

Penrose, Auckland

 

59

--------------------------------------------------------------------------------


 

 

 

COUNTRY

 

Mark

 

CLASS

 

RENEWAL
DATE

 

REG
NO

 

REG
DATE

 

Licensee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Records & Information Managers

 

 

ALLIED PICKFORDS

 

Class 16

 

 

 

 

4|39

 

 

 

 

 

 

4|39

 

 

09/29/2007

 

 

 

 

06/04/2017

 

 

 

 

 

 

06/04/2017

 

167971

 

 

 

 

611905

 

 

 

 

 

 

611906

 

09/29/1986

 

 

 

 

17/12/2001

 

 

 

 

 

 

17/12/2001

 

 

19.

 

Qatar

 

PICKFORDS

 

Class 39

 

 

 

Pending

 

 

 

SIRVA (Asia) Pte Ltd.

 

10 Hoe Chiang Road

 

06-01 Keppel Towers

 

Singapore 089315

 

20.

 

Romania

 

PICKFORDS

 

Class 39

 

09/23/2012

 

19866

 

09/23/1992

 

Allied International N.A. Inc

 

700 Oakmont Lane

 

Westmont IL 60559

 

 

60

--------------------------------------------------------------------------------


 

 

 

COUNTRY

 

Mark

 

CLASS

 

RENEWAL
DATE

 

REG
NO

 

REG
DATE

 

Licensee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21.

 

Serbia & Montenegro

 

PICKFORDS

 

Class 39

 

07/22/2012

 

40011

 

07/23/1997

 

Allied International

N.A. Inc

 

700 Oakmont Lane

 

Westmont IL 60559

 

22.

 

Singapore

 

PICKFORDS

 

Class 39

 

12/02/2011

 

10651/91

 

10/02/1991

 

Allied Pickfords (S)

Pte Ltd

 

10 Hoe Chiang Road

 

06-01 Keppel Towers

 

Singapore 089315

 

23.

 

South Korea

 

PICKFORDS

 

Class 109

 

 

Class 109

 

 

Class 39 and 42

 

 

08/08/2010

 

 

12/05/2010

 

 

 

11/08/2010

 

11741

 

 

13041

 

 

 

12691

 

08/08/1990

 

 

12/05/1990

 

 

 

11/08/1990

 

SIRVA (Asia) Pte Ltd.

 

10 Hoe Chiang Road

 

06-01 Keppel Towers

 

Singapore 089315

 

 

61

--------------------------------------------------------------------------------


 

 

 

COUNTRY

 

Mark

 

CLASS

 

RENEWAL
DATE

 

REG
NO

 

REG
DATE

 

Licensee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24.

 

Spain

 

PICKFORDS

 

Class 39

 

12/09/2012

 

1289738

 

12/09/1992

 

Allied International N.A. Inc

 

700 Oakmont Lane

 

Westmont IL 60559

 

25.

 

Taiwan

 

PICKFORDS

 

Class 39

 

07/15/2014

 

70903

 

07/16/1994

 

SIRVA (Asia) Pte Ltd.

 

10 Hoe Chiang Road

 

06-01 Keppel Towers

 

Singapore 089315

 

26.

 

Thailand

 

PICKFORDS

 

 

 

PICKFORDS

 

Class 16

 

 

 

Class 39

 

10/30/2011

 

 

 

08/30/2012

 

470255

 

 

 

SM861

 

10/31/1991

 

 

 

 08/31/1992

 

SIRVA (Asia) Pte Ltd.

 

10 Hoe Chiang Road

 

06-01 Keppel Towers

 

Singapore 089315

 

27.

 

United Arab Emirates

 

PICKFORDS

 

Class 39

 

10/18/2013

 

9307

 

03/06/1997

 

Allied Pickfords LLC.

 

109 Century Plaza

 

Jumeirah (Beach) Road

 

P.O.Box 30280

 

Dubai

 

United Arab Emirates

 

62

--------------------------------------------------------------------------------


 

 

 

COUNTRY

 

Mark

 

CLASS

 

RENEWAL
DATE

 

REG
NO

 

REG
DATE

 

Licensee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.

 

United States

 

PICKFORDS

 

Class 39

 

07/14/2008

 

2172109

 

07/14/1998

 

Allied International N.A. Inc

 

700 Oakmont Lane

 

Westmont IL 60559

 

29.

 

Vietnam

 

PICKFORDS

 

Class 39

 

03/24/2013

 

55463

 

07/07/2004

 

SIRVA (Asia) Pte Ltd.

 

10 Hoe Chiang Road

 

06-01 Keppel Towers

 

Singapore 089315

 

 

63

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

Properties to be secured by Buyer Security

 

 

·                  4 St James Street, Off Hill Road, York, YO10 3WW — Title
No. NY411415

 

·                  Lease held by Pickfords Limited of 62 West Harbour Road,
Granton, Edinburgh, EH5 1PW

 

 

64

--------------------------------------------------------------------------------


Signed by

 

 

 

for and on behalf of NORTH AMERICAN INTERNATIONAL HOLDING CORPORATION

/s/ Eryk J. Spytek

 

Eryk J. Spytek, Secretary

 

Authorised Officer

 

 

 

 

Signed by

 

 

 

for and on behalf of NA (UK) Limited Partnership

/s/ Eryk J. Spytek 

 

Eryk J. Spytek, Secretary

 

General Partner/Limited Partner

 

 

 

 

Signed by

 

 

 

for and on behalf of NA (UK) GP Limited

/s/ Eryk J. Spytek

 

Eryk J. Spytek, Secretary

 

Director

 

 

 

 

Signed by TIM ROMER pursuant

/s/ Tim Romer

 

Director

to a power of attorney given on 18 February 2008 as attorney for

 

 

 

PICOT LIMITED

 

 

 

 

 

 

 

 

 

Signed by  TIM ROMER pursuant

 

 

/s/ Tim Romer

to a power of attorney given on 18 February 2008 as attorney for

Director

 

 

IRVING HOLDINGS LIMITED

 

 

 

65

--------------------------------------------------------------------------------

 